DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 and 7-21 are pending.
Claim 6 is cancelled.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).

Response to Arguments
Applicant’s arguments with respect to the 112(f) invocation of the claims 1-10 are directed to that the claims “do not recite the term ‘means for …,’ but rather recite specific structural components, supported by the specification.”  
Examiner submits that this application includes one or more claim limitations that do not use the word “means for …,” but are nonetheless being interpreted under 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The following is a list of non-structural generic placeholders that may invoke 112(f): “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for,” see MPEP 2181, subsection I.A. 
Examiner maintains the position that the subject terms of the claims, “a context component …”, “an analysis component …”, “a control component …”, “an artificial intelligence component …”, “an integration component …”, and “an audio component …”, are generic placeholders. While the terms are described with structural components in the specification of the published instant application, the subject claim limitations, “a context component that determines context of the forklift”, “an analysis component that analyzes information from the plurality of sensors and the context component”, “a control component that controls the forklift based on an output from the analysis component”, “an artificial intelligence component that utilizes machine learning to facilitate the analyzing of information from the plurality of sensors and the context component”, “an integration component that integrates the system with other devices and systems”, and “an audio component that facilitates control of the forklift by the control component utilizing voice command”, as recited in the claims, do not recite specific structural components. Each of the subject claim limitation(s) uses generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, the 112(f) invocation of the claims 1-10 are maintained (See CLAIM INTERPRETATION section below).


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-10 and 21 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 1, this claim recites the claim limitations “a context component”, “an analysis component”, “an artificial intelligence component” and “a control component”.  For purposes of examination, as described in paragraphs [0006], [0035], [0089] and [0121]-[0122] of the published specification, each of “a context component”, “an analysis component” , “an artificial intelligence component” and “a control component” will be construed as a processor executing a functional program.
Referring to independent claim 2, this claim recites the claim limitations “a context component”, “an analysis component”, “an artificial intelligence component” and “a control component”.  For purposes of examination, as described in paragraphs [0006], [0035], [0089] and [0121]-[0122] of the published specification, each of “a context component”, “an analysis component”, “an artificial intelligence component” and “a control component” will be construed as a processor executing a functional program.
Referring to claim 7, this claim recites the claim limitation “an integration component”.  For purposes of examination, as described in paragraphs [0093] and [0121]-[0122] of the specification, “an integration component” will be construed as a processor executing a functional program.
Referring to claim 9, this claim recites the claim limitation “an audio component”.  For purposes of examination, as described in paragraphs [0092] and [0121]-[0122] of the specification, “an audio component” will be construed as a processor executing a functional program.
Referring to independent claim 21, this claim recites the claim limitations “a context component”, “an analysis component” and “a control component”.  For purposes of examination, as described in paragraphs [0006], [0035] and [0121]-[0122] of the published specification, each of “a context component”, “an analysis component” and “a control component” will be construed as a processor executing a functional program.

Because the referred claim limitations of claims 1-10 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1-5 and 7-21 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
JÄRVINEN (WO 92/07746) teaches, as illustrated in figures 1 and 3-7, a sequence of a lifting device self-lifting onto a vehicle platform by using same sliding carrier mechanism that is used to lift the load to be loaded onto the vehicle platform.
Agarwal et al. (US 2019/0135598 A1) teaches a system and method to retrofit manual lift trucks with a supplemental control system that includes sensors, communication devices, computers, electrical circuits and mechanical actuators such that a lift truck can carry out material handling tasks autonomously without the presence of a human operator. Using a combination of software and sensors, the lift truck is adapted to build an understanding of the physical layout of its environment, i.e., build a map of the operational environment with additional contextual information and then use that map and contextual information to navigate autonomously. The sensors and integrated circuits in the retrofit kit are configured to gather images, laser scan data, vehicle diagnostics, position and inventory information.  This information can be stored and uploaded to a remote server or other suitable systems or devices.  Machine learning and artificial intelligence algorithms can be trained on the captured data to improve object recognition capability.  Once a new artificial intelligence model is trained, its parameters can be sent back to all lift trucks in the fleet to improve their ability to process data that defines the environment.

However, as Applicant argues and as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
an analysis component that analyzes information from the plurality of sensors and the context component; an artificial intelligence component that utilizes machine learning to facilitate the analyzing of the information from the plurality of sensors and the context component to detect patterns associated with how the forklift or similar forklifts perform under various conditions and adjust output from the analysis component based on the patterns; and a control component that controls the forklift based on output from the analysis component and adjustments by the artificial intelligence component, wherein the control includes automatically lifting or lowering of the forklift.

Independent claims 2, 11, 18 and 21 include similar limitations and reasons for allowance as independent claim 1.
Claims 3-5 and 7-10 are dependent claims of claim 2. The claim 2 is allowable, and therefore, claims 3-5 and 7-10 are allowable.
Claims 12-17 are dependent claims of claim 11. The claim 11 is allowable, and therefore, claims 12-17 are allowable.
Claims 19-20 are dependent claims of claim 18. The claim 18 is allowable, and therefore, claims 19-20 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116